DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Argument 1: Regarding Claim 14, the applicant argues that Capece introduces TTDL to compensate for beam pointing variation caused by the constant phase distribution in the whole frequency band of the SAR. In contrast, the present invention uses TTDLs and phase shifter as a beamforming network. 
Response 1: The Examiner disagrees. Capece describes in page 3 and illustrates in Figure 9, Capece True Time Delay Lines (TTDL) in the beam forming network, each acting over a part of the antenna surface.  Capece describes in page 6 that the tile is the fundamental brick of the antenna and includes linear arrays, transmit/receive modules and it is characterized by the presence of the TTDL), the amplitude and phase control can be obtained by used separated attenuators/phase shifter… the beam pointing changes with the frequency for a given phase setting to the TR modules phase shifters (page 2); the plurality of TTDLs is arranged and connected to the plurality of phase shifters (Fig. 8; page 2, section 1.3), Figure 8 shows that the plurality of phase shifters is arranged and connected to a respective one of the plurality of antenna elements for beam forming.
Argument 2: Regarding Claim 14, the applicant argues that Suess does disclose a chirp generator, but the chirp generator is not connected to an antenna array but to a single TX antenna. Suess cannot achieve beam steering on the TX antenna path. On the contrary, in the present invention, the frequency chirp directly causes a beam steering because the beamforming network is physically fed by a chirp signal. Furthermore, Suess does not compensate for the spread of the signal in advance. This is in contrast to the present invention. 
Response 2: The Examiner disagrees. Capece already discloses beamforming to antenna path. Both Capece and Suess are in the field of radar communication and relates to beamforming. This relation between both of the references highly suggests an expectation of success, and the signal generator of Suess can be incorporated into the beamforming circuitry of Capece.

Argument 3: Regarding Claim 14, the applicant argues that Suess steers the receiver beam according to the estimated arrival time of the transmitted and reflected pulse signal. The receive beam is pointing to the direction from which the echo originals. In fact, the receive time window is still at least exceeding the transmit pulse duration. In contrast the present invention compensates for the arrival time of the transmit pulse in advance by an advantageous match of chirp frequency, slant range and beam forming concept. All echoes from the swath coincide at the SAR system at the same time and therefor within a receive time window that is at least less than the transmit pulse duration. 
Response 3: The Examiner disagrees. Claim 14 recites “the beamforming network engages with the antenna array to receive, during a receive time window, the electromagnetic waves reflected from the swath.” Suess discloses that in a chirped system the echo coming from the imaged swath is extended by the pulse length, therefore, in this case, the echo window is given by 
    PNG
    media_image1.png
    25
    95
    media_image1.png
    Greyscale
 (paragraph 92). 

Argument 4: Regarding claim 15, the applicant argues that Capece does not disclose using phase shifters and TTDLs as beam forming network. Capece is silent about the possibility of beam steering via TTDLs. 
Response 4: The Examiner disagrees. Use of phase shifters and TTDLs are already disclosed in claim 14 as shown above for argument 1. Claim 15, which is dependent on independent claim 14, does not further limiting relating to TTDL and phase shifters. Therefore, the argument is moot.

Argument 5: Regarding claim 17, the applicant argues that Suess discloses beam steering the Rx path that does not rely on the shown chirp generator. The necessary beam steering parameter for the time variant phase and phase delay are derived theoretically from the chirp parameter. The receiver beam forming network and the chirp generator are not circuitry connected. This is in contrast to the present invention, in which the beam forming in the Tx path is directly caused by the frequency chirp that is physically fed into the beam forming network.
Response 5: The Examiner disagrees. As can be seen in Figure 5, the chirp generator is connected to the transmit antenna through power amplifier in the transmit path. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18, 20-23  and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquale Capece: “Active SAR Antennas: Design, Development, and Current Programs”, International Journal of Antennas and Propagation, vol. 2009, pages 1-11, XP055438890, ISSN: 1687-5869, SOI: 10.1155/2009/796064, and further in view of Suess et al. (US 2004/0150547 A1).
Regarding Claim 1, Capece discloses “a side-looking High Resolution Wide Swath Synthetic Aperture Radar, HRWS-SAR (Fig. 14; Fig. 3: SAR antenna, SAR radiator; page 1: section 1: SAR [It is well known to one skilled in the art that High Resolution Wide Swath (HRWS) imaging is an important branch in Synthetic aperture radar (SAR) imaging, a remote sensing technique capable of providing high resolution images independent of weather conditions and sunlight illumination. This makes SAR very attractive for the systematic observation of dynamic processes on the Earth's surface, which is useful for environmental monitoring, earth resource mapping and military systems. The Figures and description in Capace discloses HRWS-SAR system]), system comprising: 
an antenna array comprising a plurality of antenna elements (Fig. 3: SAR antenna organization in tiles [elements]; page 6: the tile is the fundamental brick of the antenna and includes linear arrays), wherein the antenna array is adapted and arranged to transmit and receive electromagnetic waves (Fig. 8: “H/V polarization in/out”; page 9: the RF radiator consists of a dual-polarized linear array of 12 stacked patches, electromagnetically coupled through slots to the distribution networks); and 
(Fig. 9: True delay line; page 3: True Time Delay Lines (TTDL) in the beam forming network, each acting over a part of the antenna surface; page 6: the tile is the fundamental brick of the antenna and includes linear arrays, TR modules and it is characterized by the presence of the TTDL), and a plurality of phase shifters (page 2: the amplitude and phase control can be obtained by used separated attenuators/phase shifter… the beam pointing changes with the frequency for a given phase setting to the TR modules phase shifters), 
wherein the plurality of TTDLs is arranged and connected to the plurality of phase shifters (Fig. 8; page 2, section 1.3: True Time Delay Lines and Array Bandwidth), 
wherein each of the plurality of phase shifters is arranged and connected to a respective one of the plurality of antenna elements (Fig. 8), 
wherein the beamforming network engages with the antenna array to transmit the electromagnetic waves by performing beamsteering across a swath under use of a pulse (page 6: instantaneous bandwidth, beam shaping capability in the elevation plane, and beam setting separately in Tx an Rx on a pulse repetition frequency basis).”
Capece describes central frequency and bandwidth (page 1, sec. 1). However, Capece does not explicitly disclose “has a chirped waveform and a transmit pulse duration.”
Suess et al. (‘547) teaches “has a chirped waveform and a transmit pulse duration (paragraph 92: the SAR system operating with a linear chirp is described additionally to the already given parameters with its pulse length 
    PNG
    media_image2.png
    21
    19
    media_image2.png
    Greyscale
, SAR signal bandwidth B, the chirp rate 
    PNG
    media_image3.png
    26
    62
    media_image3.png
    Greyscale
 and the sampling frequency 
    PNG
    media_image4.png
    23
    16
    media_image4.png
    Greyscale
 of the A/D converter), and 
wherein beam steering is performed based on an increasing or decreasing frequency of the chirped waveform over the transmit pulse duration (Figure 5: Transmit path, chirp generator), increasing frequency of the chirped waveform), and the beamforming network engages with the antenna array to receive, during a receive time window, the electromagnetic waves reflected from the swath (paragraph 92: In a chirped system the echo coming from the imaged swath is extended by the pulse length. Therefore, in this case, the echo window is given by 
    PNG
    media_image1.png
    25
    95
    media_image1.png
    Greyscale
)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece with the teaching of Suess et al. (‘547) for range resolution enhancement and greater noise immunity.
Regarding Claim 15, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece further discloses “the side-looking HRWS-SAR system according to claim 14, wherein beamsteering is performed in scanning directions of the swath beginning in a first scanning direction corresponding to a first frequency of the chirped waveform and ending in a second scanning direction corresponding to a second frequency of the chirped waveform (page 2 section 1.3: the beam pointing changes with the frequency for a given phase setting to the TR modules phase shifters: the pointing angle at frequency f si given by the simple formula 
    PNG
    media_image5.png
    78
    550
    media_image5.png
    Greyscale
, being 
    PNG
    media_image6.png
    30
    17
    media_image6.png
    Greyscale
the pointing at the frequency f; 
    PNG
    media_image7.png
    29
    26
    media_image7.png
    Greyscale
 the central frequency; 
    PNG
    media_image8.png
    31
    31
    media_image8.png
    Greyscale
 the pointing at 
    PNG
    media_image9.png
    37
    26
    media_image9.png
    Greyscale
  [the beam steering excursion and thereby the swath width depends on the frequency deviation of the chirp])”.
Regarding Claim 16, which is dependent on claim 15, Capece/Suess et al. (‘547) discloses the system of claim 15. Capece does not explicitly disclose “the swath is defined as ground range between a first point on ground and a second point on ground, wherein the first point and the HRWS-SAR system are distant by a first slant range and the second point and the HRWS-SAR system are distant by a second slant range.”
Suess et al. (‘547) teaches “the swath is defined as ground range between a first point on ground and a second point on ground, wherein the first point and the HRWS-SAR system are distant by a first slant range and the second point and the HRWS-SAR system are distant by a second slant range (Fig. 1)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece with the teaching of Suess et al. (‘547) for range resolution enhancement.
Regarding Claim 17, which is dependent on claim 16, Capece/Suess et al. (‘547) discloses the system of claim 16. Capece does not explicitly disclose “the first frequency and the second frequency are set to perform beamsteering across the swath such that the first frequency is associated with the first slant range and the second frequency is associated with the second slant range.”
Suess et al. (‘547) teaches “the first frequency and the second frequency are set to perform beamsteering across the swath such that the first frequency is associated with the first slant range and the second frequency is associated with the second slant [para 96: Realizing a scan angle .theta..sub.f(f) for the frequencies 
    PNG
    media_image10.png
    21
    101
    media_image10.png
    Greyscale
 to compensate the spread of the signal over time of the chirp. 
    PNG
    media_image11.png
    42
    358
    media_image11.png
    Greyscale
]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece with the teaching of Suess et al. (‘547) for range resolution enhancement.
Regarding claim 18, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece further discloses “a swath width of the swath is set by a true time increment between adjacent ones of the plurality of TTDLs and a phase increment between adjacent ones of the plurality of phase shifters (Fig. 10 [the feature of using delay and phase increments of adjacent T/R modules appears to be obvious])”.
Regarding claim 20, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece further discloses “each of the plurality of TTDLs is arranged and connected to two adjacent ones of the plurality of phase shifters (page 9: The TTDL includes RF dividers to feed the 4 EFEs, each interfacing with 8 T/R modules. The True Delay Line block diagram is shown in Figure 9. The Unit provides amplification and phase control on the RF signals between the common I/O port and four I/O ports. In addition, a separate 1:4 divider/combiner is included for the calibration path)”.
Regarding claim 21, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece further discloses “each of the plurality of TTDLs is arranged and connected to a subset of the plurality of phase (page 9: The TTDL includes RF dividers to feed the 4 EFEs, each interfacing with 8 T/R modules. The True Delay Line block diagram is shown in Figure 9. The Unit provides amplification and phase control on the RF signals between the common I/O port and four I/O ports. In addition, a separate 1:4 divider/combiner is included for the calibration path [one TTDL for a subset of (8) T/R modules])”.
Regarding Claim 22, which is dependent on claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece does not explicitly disclose “the chirped waveform is a linear or non-linear up- or down-chirp.”
Suess et al. (‘547) teaches “the chirped waveform is a linear or non-linear up- or down-chirp. (para 92: the SAR system operating with a linear chirp is described additionally to the already given parameters with its pulse length 
    PNG
    media_image12.png
    20
    18
    media_image12.png
    Greyscale
, SAR signal bandwidth B, the chirp rate 
    PNG
    media_image13.png
    20
    57
    media_image13.png
    Greyscale
 and the sampling frequency 
    PNG
    media_image14.png
    22
    12
    media_image14.png
    Greyscale
 of the A/D converter; Fig. 5).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece with the teaching of Suess et al. (‘547) for range resolution enhancement.
Regarding Claim 23, which is dependent on claim 16, Capece/Suess et al. (‘547) discloses the system of claim 16. Capece does not explicitly disclose “the first slant range corresponds to a longest distance between the HRWS-SAR system and the swath, and the second slant range corresponds to a shortest distance between the HRWS-SAR system and the swath.”
(Fig. 1: first slant range is the dotted line on the right representing longest slant distance, second slant range is the dotted line on the left representing shortest slant distance)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece with the teaching of Suess et al. (‘547) for range resolution enhancement.
Examiner’s Note: the subject matter of claim 23 is a standard definition that is fulfilled for every SAR.
Regarding claim 28, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece further discloses “a satellite mounting an HRWS-SAR system according to claim 14 (page 3, section 1.6: tiles directly mounted on a sidewall of the satellite; Fig. 3)”. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pasquale Capece: (“Active SAR Antennas: Design, Development, and Current Programs”, International Journal of Antennas and Propagation, vol. 2009, pages 1-11, XP055438890, ISSN: 1687-5869, SOI: 10.1155/2009/796064)/ Suess et al. (US 2004/0150547 A1), and further in view of Loui et al. (US 9,479,232 B1).
Regarding Claim 19, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece does not explicitly 
Loui et al. (‘232) teaches “each of the plurality of TTDLs is arranged and connected to a respective one of the plurality of phase shifter (Fig. 1: the time component 116 can be a time shifter, the phase component 117 can be a phase shifter).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece/Suess et al. (‘547) with the teaching of Suess et al. (‘547) for more efficient system for range resolution.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquale Capece: (“Active SAR Antennas: Design, Development, and Current Programs”, International Journal of Antennas and Propagation, vol. 2009, pages 1-11, XP055438890, ISSN: 1687-5869, SOI: 10.1155/2009/796064)/ Suess et al. (US 2004/0150547 A1), and further in view of Gail (US 5,745,069).
Regarding Claim 24, which is dependent on claim 15, Capece/Suess et al. (‘547) discloses the system of claim 15. Capece does not explicitly disclose “the first frequency is a lowest frequency of the chirped waveform and coincides with a beginning of the pulse, and the second frequency is a highest frequency of the chirped waveform and coincides with an ending of the pulse.”
Gail (‘069) teaches “the first frequency is a lowest frequency of the chirped waveform and coincides with a beginning of the pulse, and the second frequency is a (Fig. 8A)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece/Suess et al. (‘547) with the teaching of Suess et al. (‘547) for enhanced range resolution.
Regarding Claim 26, which is dependent on independent claim 14, Capece/Suess et al. (‘547) discloses the system of claim 14. Capece does not explicitly disclose “the receive time window is shorter than the transmit pulse duration.”
Gail (‘069) teaches “the receive time window is shorter than the transmit pulse duration (col. 14 lines 121: Fig. 8B: a non-transmit window 824 is provided for each sub-pulse…it decreases the size of the maximum period between sub-pulses available for the receive data window in any pulse period)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece/Suess et al. (‘547) with the teaching of Gail (‘069) for enhanced range resolution.
Examiner’s Note: The feature of a receive time window being shorter that the pulse length is merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pasquale Capece: (“Active SAR Antennas: Design, Development, and Current Programs”, International Journal of Antennas and Propagation, vol. 2009, pages 1-11, XP055438890, ISSN: 1687-5869, SOI: 10.1155/2009/796064)/ Suess et al. (US 2004/0150547 A1), and further in view of Wisebeck et al. (US 2009/0219208 A1).
Regarding Claim 25, which is dependent on claim 15, Capece/Suess et al. (‘547) discloses the system of claim 15. Capece does not explicitly disclose “the first frequency is a highest frequency of the down-chirped waveform and coincides with a beginning of the pulse, and the second frequency is a lowest frequency of the chirped waveform and coincides with an ending of the pulse.”
Wisebeck et al. (‘208) teaches “the first frequency is a highest frequency of the down-chirped waveform and coincides with a beginning of the pulse, and the second frequency is a lowest frequency of the chirped waveform and coincides with an ending of the pulse (Fig. 2)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece/Suess et al. (‘547) with the teaching of Wisebeck et al. (‘208) for enhanced range resolution.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pasquale Capece: (“Active SAR Antennas: Design, Development, and Current Programs”, International Journal of Antennas and Propagation, vol. 2009, pages 1-11, XP055438890, ISSN: 1687-5869, SOI: 10.1155/2009/796064)/ Suess et al. (US 2004/0150547 A1), and further in view of Normant (US 5,910,785).
Regarding Claim 27, which is dependent on claim 16, Capece/Suess et al. (‘547) discloses the system of claim 16. Capece does not explicitly disclose “the transmit pulse duration is aligned with a difference between travel durations of echoes from the first 
Normant (‘785) teaches “the transmit pulse duration is aligned with a difference between travel durations of echoes from the first slant range and the second slant range such that the echoes arrive at the antenna array at substantially the same time (col 3line 48 col 4 line 4: An object of the invention is a method for the processing of the reception signal of an SAR with frequency ramps to obtain a radar image. The SAR is placed on board a carrier moving above a region of terrain to be imaged that it illuminates. It sends out coherently repeated linear frequency-modulated pulses with a duration T, demodulates the echo signal received in return between each transmitted pulse by means of a demodulation ramp that is centered in range on the middle of the useful illuminated zone or useful swath, resumes the form of all or part of the transmitted pulse and has a duration Td smaller than or equal to the duration T of a transmitted pulse, sufficient to cover the reception time interval where the echo signals of all the targets of the useful swath overlap)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Capece/Suess et al. (‘547) with the teaching of Normant (‘785) for enhanced range resolution.
Examiner’s Note: the feature of matching the pulse duration to slant range is merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chekroun (US 2006/244670 A1) describes an electronically scanned antenna which may be used, for example, for an SAR type application; antenna has an array of radiating elements controlled by phase-shifters (Fig. 2; para 29).
Krieger et al. (US 2009/0109086 A1) describes the time-dependent elevation-related variation of the angle of radiation of the transmission pulse (Fig. 8); the effective phase centres and the resulting maximum base line for the conventional case and with the use of sequential pulse forms within a transmission pulse (Fig.12).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648